DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US 7,966,789 B2) in view of Martin (US 2005/0109827 A1) in view of Yamada et al. (US 2017/0349323 A1) in view of Sagel (US 2008/0245677 A1).
Regarding claim 1, Hand teaches a carton (Fig. 3) comprising a finger tab 115 for initiating the opening of a flap 48 (Fig. 5), wherein the finger tab comprises a first intersection (between 109 and 117), wherein the first intersection is formed by a first line of weakness 109 intersecting a first perforation (left part of line 117), an opposing second line of weakness 103 
Regarding the foldable edge, Hand teaches the openable flap of the carton comprises a foldable edge 89 (Fig. 6) that acts as a hinge for the openable flap, though Hand only teaches full separation of the flap.  Spivey teaches an analogous carton having a tear-able opening flap 46 for dispensing a plurality of articles C (Fig. 1), and teaches providing a hinge 53 (Figs. 1-2) that acts either as a hinge and a tear line so that as user may pivot the flap to open and re-close the container or remove the entire flap as desired (0023-0024).  It would have been obvious to one of ordinary skill in the art to modify the structure of Hand with the hinge structure of Spivey with the motivation of allowing a user the option of re-closing the container, as taught by Spivey (0024).

Regarding the peroration size, Hand illustrates the perforation that appears to be greater than 1mm in length (Fig. 4 shows each finger is about 2-4 perforation lengths, and most adult fingers are greater than 1 cm wide).  Yamada teaches an analogous container having a tear opening and teaches it is known to use perforations with a length greater than 1mm (0229-0230).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Hand to use the perforation size of Yamada with the motivation of design preference, as it constitutes a simple substitution to a known alternative for producing a predictable result.   
Regarding toothpaste, Hand teaches the carton could contain various products (col 2 lines 47-50) which may be cylindrical, but Hand does not explicitly teach tooth paste.  Sagel teaches an oral care package of a tube of tooth paste in a cylindrical container (Fig. 9).  It would have been obvious to one of ordinary skill in the art to use the carton of Hand in combination with the products of Sagel with the motivation of conveniently transporting large numbers of the products of Sagel for distribution and sale.
Regarding claims 2, 8-9, and 12, Hand discloses the claimed invention having additional linkages on each of the first and second perforation lines except that Hand does not disclose any dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first and second perforations having a length from 2mm to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Yamada teaches an analogous container having a tear opening and teaches it is known to use perforations with a linkage length of 2 mm – 4 mm (0229-0230).  It would have been obvious to one of ordinary skill in the art to modify the structure of Hand to use the perforation size of Yamada with the motivation of design preference, as it constitutes a simple substitution to a known alternative for producing a predictable result.
Regarding claim 3, Hand (Fig. 3) teaches a third perforation intersecting (left part of line 111) at the first intersection and a fourth perforation (right part of 111) intersecting at the second intersection; at least a second linkage in-between the third and fourth perforations to form a second perforation line 111; wherein the first perforation line is proximate the flap while the second perforation line is distal the flap.
Regarding claim 4, Hand illustrates each of the first and second perforation is in line with the respective cut ½ cut line of weakness (Fig. 3), so the alpha angle would be approximately 180 degrees.
Regarding claim 5, Hand does not teach specific angles, but Hand (Figs. 1 and 3) illustrates each angle of the third and fourth perforations and the adjacent ½ cut line of weakness have an obvious offset from 90 and 180 degree angles, so the examiner takes the position that it would fall in the range of 110-170 degrees.
Regarding claim 6, Hand does not teach specific angles, but Hand (Figs. 1 and 3) illustrates each angle between the first perforation and third and between the second and 
Regarding claim 7, Hand does not teach specific dimensions, but Hand (Fig. 4) illustrates the distance between intersections is 2 finger widths, which would fall in the range of 1 and 7 cm; or 10 mm – 70 mm.
Regarding claims 10-11, Hand does not teach specific dimensions, but Hand (Fig. 4) illustrates the second perforation line should wrap around 2 finger widths, which would have a radius between 1 and 3 cm; or 10 mm to 30 mm; and a length of 1.5 cm to 5 cm; or 15 mm to 50 mm.
Regarding claim 13, Yamada teaches using perforations that are twice as large as the linkages (0230), so would teach using perforations are 4 mm – 8mm.
Regarding claim 14, Hand teaches the body of the finger tab is defined by the portion circumscribed between the first and second points of intersection and the first and second perforation lines (Fig. 3); though Hand does not teach a specific area.  Hand (Fig. 4) illustrates the second perforation line should wrap around 2 finger widths, which would have an area from 60 square mm to 210 square mm. 
Regarding claim 15, Hand discloses the claimed invention except that Hand does not disclose any dimensions.  The Office takes the position that these features are not patentably distinguishable feature over the prior art because mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  At the time of the invention, it would have been 

Response to Arguments
Applicant’s arguments, see Remarks pages 6-8, filed 01/07/2021, with respect to the rejections under 35 USC 112 and the rejections under 35 USC 103 over Ramsuer (US 2016/0083159 A1) in view of others been fully considered and are persuasive.  The rejection of claims 1-15 under 35 USC 112 has been withdrawn.  The rejection under 35 USC 103 over Ramsuer in view of others has been withdrawn.
Applicant’s arguments, see Remarks pages 8-10, filed 01/07/2021, with respect to the rejection of claims 1-15 under 103 USC 103 over Hand et al. (US 7,966,789 B2) in view of Martin (US 2005/0109827 A1) in view of Yamada et al. (US 2017/0349323 A1) in view of Sagel (US 2008/0245677 A1) have been fully considered.  Applicant argues Hand does not teach the new limitation of a foldable edge for the flap, and argues that modifying Hand would render the structure unsuitable for its intended purpose of dispensing a plurality of articles.  The examiner does not find this argument persuasive, however upon further consideration and search of the new limitations, this feature is known in the prior art.  Spivey teaches a carton for teaching a plurality of articles having a dispensing opening that is analogous to Hand, and teaches providing a line 53 (Figs. 1-2) that acts either as a hinge or tear line so that as user may re-close the container or remove the entire flap as desired (0023-0024).  Therefore, the rejection has been withdrawn and a new ground(s) of rejection is made in view of as before and further in view of Spivey (US 2009/0321507 A1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734